I agree that SDC 64.0404(3) provides the proper basis for determining the compensation payable to the widow, Edith Millage. However, I agree with appellant in his contention that the commissioner failed to compute the compensation as the applicable law requires.
As pointed out in the majority opinion, the commissioner found that Millage worked an average of six hours a day. Two findings of the commissioner disclose the basis for this average. Finding IV is as follows: *Page 33 
"That said decedent, William Millage, worked for said employer in such capacity for approximately three hours on May 20, 1947 — the first day of said employment. That on May 31, 1947, the second day of such employment, the decedent worked twelve hours. That on June 2, 1947, the day of the said fatal injury to the said William Millage and the third day of said employment, the decedent worked for three hours. That the total number of such hours so worked by said decedent is eighteen, an average of six hours per day, and upon this basis the Commission accordingly makes its calculations."
Part of finding VIII reads thus:
"The Commission finds that the claimant, Edith Millage, is entitled to recover from the said Canton Township, the said employer, compensation in the sum of $3,120.00 based upon two part days and one full day of employment at an average of six hours a day and at a wage rate of 65 cents an hour and on the multiplication thereof as provided by statute."
From these findings it is observed that Millage worked "one full day of employment", twelve hours on May 31, and that the average of six hours a day was arrived at by crediting but three hours of employment on the day when the injury occurred. Upon appellant's petition for review and additional evidence submitted by both parties the commissioner adhered to the amount of compensation for death as determined by the award first made. Included in his findings after review is number IV as follows:
"That the employee, William Millage, worked at an hourly rate of $.65, an average of six hours per day."
The award after review differs from the first award only in the amount of weekly payments.
None of the formal or informal decisions of the commissioner conveys to me the suggestion that the award to appellant was based upon the number of hours the truckers worked and upon the added assumption that Millage would have worked a second day of eight hours but for the injury he suffered. On the contrary, the decisions in the record are specifically confined to actual hours of work by Millage. *Page 34 
The point at which I differ with my colleagues stems from the failure of the commissioner to ascertain the total compensation by first determining the "average days earnings" of Millage, within the meaning of that expression as found in the cited subsection, by applying thereto the definition of "earnings" declared in SDC 64.0102(5). This term is defined as "the amount of compensation for the number of hours commonly regarded as adays work for the employment in which the employee was engaged at the time of his injury * * *." (Emphasis supplied.) In other words, the law does not instruct the commissioner to determine the average number of hours of actual work per day and then to multiply such number by the hourly wage or rate of pay in order to ascertain "earnings" as defined above.
It seems altogether clear to me that the commissioner was first required to decide and find "the number of hours commonly regarded as a days work" for a gravel checker, the employment in which Millage was engaged at the time of his injury. In deciding this important item the amount of time actually put in at the job by Millage and the truckers is immaterial. At the outset, with a given hourly wage, the yardstick provided by the subsection last cited, and not the average number of hours Millage and the truckers worked for three or six days, was to be employed by the commissioner before he began multiplying as required by the law to arrive at the annual earnings and total compensation for death. By ignoring the quoted phrase the difficulties of the commissioner may readily multiply. On the basis of computation as here applied the annual earnings of a checker working for 65¢ an hour and injured at the close of a single days work of ten hours, if that number of hours was ordinarily looked upon as a days work for a checker, would be $1300 or ten times the amount of such earnings, computed without regard to an ordinary days work, in the event of an injury, after but one hours work, to a checker at a graveling job and at the same hourly rate in the same county but across the township line. If Millage had been killed at the end of the second day on which he worked his average days hours would have been at least seven and one-half with total compensation *Page 35 
of not less than $3900 for death. Other suppositions would but emphasize the trouble to be encountered if the commissioner does not adhere to the rule prescribed by SDC 64.0102(5). The law allows to the commissioner no broad range or latitude in making awards of compensation in behalf of workmen of the same general class. Nor do I find in the applicable provisions of our code justification for a variety of standards depending upon the extent of the particular road project and whether the employer of a gravel checker be a city, township, county or the state.
Much testimony received at the hearings, both initial and review, relates to the time of day on the various days when the truckers went to their hauling job and the hour when hauling usually ceased on days both before and after the time when Millage suffered the fatal injury. From this testimony it is clear that the checker was required to be at his post some time before the first truck load reached the place of unloading and to remain thereat until the last load for the day had been checked out. It is a fair inference from all of the testimony respecting hours of work that the checker worked on each day at least half an hour longer than did the truckers. Further, there is ample proof to support a finding that an ordinary and usual days work for a trucker is nine hours. Other testimony on behalf of Canton township, submitted at the review hearing, tends to establish that from six to seven hours is an ordinary days work for truckers on a graveling job for a township. In this case it is shown that the hours of work per day by the checker and haulers were determined not by the township board but by the parties who had contracted to haul the gravel.
In Humphreys v. Schuknecht Construction Co., 66 S.D. 112,279 N.W. 246, this court applied to the case of a gravel trucker the quoted definition of "earnings", then subdivision 7 of § 9461, Rev. Code 1919. It is there stated:
"Respondent testified, and it is without dispute in this record, that ten hours is the basis for a day's work in the employment in which he was engaged. Applying subdivision 7 to this evidence, we think it clear that under this statute respondent's daily earnings must be determined by *Page 36 
multiplying the number of hours commonly regarded as a day's work in this employment, which is ten, by the amount respondent was being paid an hour, which was 50 cents. We have a result of five dollars for a day's work when figured under the terms of this statute. True, respondent was employed through the National Re-employment Office, a federal agency, and under the terms of this employment was to work a maximum of forty hours a week at a rate of 50 cents per hour, but the number of hours he was to work in any one day was not fixed. The fact that respondent was limited to forty hours a week by virtue of his employment coming through this federal agency, we believe, is immaterial, because the statute fixes the method by which a day's earnings are to be determined."
True, and as is noted in said opinion, the undisputed testimony in that case established that ten was the number of hours commonly regarded as a days work for a gravel trucker. In the instant case, however, nothing but a guess on my part would supply the missing requisite.
I think the decision here should be that the case be remanded with directions to the commissioner to ascertain the number of hours commonly regarded as a days work for the employment in which Millage was engaged and to thereupon re-compute the amount of compensation for death.